Title: To Benjamin Franklin from Isaac All, 3 September 1782
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
Nantes 3d September 1782
I did myself the honour of writing to you on my arrival in this Country thirteen Months ago per Mr. Price, Inclosing a Packet from Mr. Samuel Wharton, since when I have not had the pleasure to hear from you. I have now to inform you, that I have with much pain and trouble got a fine Ship built, capable of Carrying Twenty Nine pound Cannon, but at present shall only Mount Sixteen, which are Worked under Cover or what we Call Close Quarters. I hope I shall be ready to Sail in four or five Weeks, and shall think my self happy to execute any Commands you may think proper to trust me with.
Among the Articles necessary for Ships, which are Scarce at this place, is Anchors, and hearing there are in Mr. Dobre’s hands Several at your disposal, I take the liberty to pray you will, (If the public Service will permitt) let me have Two or three of them. My Friends here, Messrs. David Gallwey & Co. will either pay for them, or Replace them, with the first Anchors that can be got. If you Can Comply with this Request, and give me a line Signifying the Same, You Will Oblige Dear Sir, Your Affectionate And Very humbl. Servt.
Isaac All
 
Addressed: A Monsieur / Monsieur Le Docteur / Fran
Notations: Isaac all. 3 Sept. 1782. / [In William Temple Franklin’s hand:] Ansd. 8 Do.
